                        Case 3:17-cv-03022-JST Document 498 Filed 02/26/19 Page 1 of 2


                   1 GRAHAM E. PHILLIPS (pro hac vice)
                       graham.phillips@lw.com
                   2 LATHAM & WATKINS LLP
                       555 Eleventh Street, NW, Suite 1000
                   3 Washington, DC 20004
                       Tel: 202.637.2200
                   4 Fax: 202.637.2201
                   5 Counsel for Defendant
                       AMAZON.COM, INC.
                   6
                   7
                   8                               UNITED STATES DISTRICT COURT
                   9                              NORTHERN DISTRICT OF CALIFORNIA
              10                                      SAN FRANCISCO DIVISION
              11
              12 EOLAS TECHNOLOGIES                               Case No: 3:17-cv-01138-JST-JSC
              13 INCORPORATED,
                                     Plaintiff,                   MOTION TO WITHDRAW AS
              14                                                  COUNSEL FOR AMAZON.COM, INC.
                              v.                                  AND [PROPOSED] ORDER
              15
              16 GOOGLE LLC,
                                     Defendant.
              17
                       EOLAS TECHNOLOGIES                         Case No: 3:17-cv-03022-JST-JSC
              18
                       INCORPORATED,
              19
                                     Plaintiff,
              20
                              v.
              21
                       GOOGLE LLC,
              22
                                     Defendant.
              23
              24
              25
              26
              27
              28
                                                                                   MOTION TO WITHDRAW AS COUNSEL
ATTORNEYS AT LAW
                                                                                                 3:17-cv-01138-JST-JSC
                                                                                                 3:17-cv-03022-JST-JSC
                        Case 3:17-cv-03022-JST Document 498 Filed 02/26/19 Page 2 of 2


                   1
                              PLEASE TAKE NOTICE that Graham E. Phillips of Latham & Watkins LLP hereby
                   2
                   3 moves for leave to withdraw as counsel for Defendant Amazon.com, Inc. and respectfully
                   4 requests that the Court remove Mr. Phillips’s name and e-mail address from the service list.
                   5          The law firm Latham & Watkins LLP will continue to represent Amazon.com, Inc. in
                   6 this matter.
                   7
                   8
                   9 Dated: February 26, 2019                    Respectfully submitted,

              10                                                 LATHAM & WATKINS LLP

              11                                                 By:        /s/ Graham E. Phillips
              12                                                 Graham E. Phillips (pro hac vice)
              13                                                 555 Eleventh Street, NW, Suite 1000
                                                                 Washington, DC 20004
              14                                                 (202) 637-2200 – Tel.
                                                                 (202) 637-2201 – Fax
              15                                                 graham.phillips@lw.com

              16                                                 Attorney for Defendant Amazon.com, Inc.

              17
              18        IT IS SO ORDERED.

              19
              20        Dated:                                         Honorable Jon S. Tigar
                                                                       United States District Court Judge
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                            MOTION TO WITHDRAW AS COUNSEL
ATTORNEYS AT LAW
                                                                        1                                 3:17-cv-01138-JST-JSC
                                                                                                          3:17-cv-03022-JST-JSC
